FILED
                            NOT FOR PUBLICATION                             APR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-56890

              Plaintiff - Appellee,              D.C. No. 2:07-cv-07766-GW-
                                                 FMO
  v.

STANLEY ZURN; KELLUNION, LLC,                    MEMORANDUM *

              Defendants - Appellants,

  and

VALERY ZURN, AKA Valerie Zurn;
ERNIE WELCH; THE COUNTY OF
RIVERSIDE; THE STATE OF
CALIFORNIA, Franchise Tax Board,

              Defendants.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted April 9, 2012 **
                               Pasadena, California

Before: KLEINFELD and M. SMITH, Circuit Judges, and MARBLEY, District
Judge.***

      Defendants-Appellants Stanley Zurn and Kellunion, LLC (collectively,

Defendants) appeal from an order directing the IRS to execute and deliver certain

deeds to purchasers of real properties. Because the relevant properties were sold

and the deeds were delivered to non-parties pursuant to a court order, we cannot

grant effective relief. See Fultz v. Rose, 833 F.2d 1380, 1380 (9th Cir. 1987);

Holloway v. United States, 789 F.2d 1372, 1373-74 (9th Cir. 1986). Therefore,

Defendants’ appeal is dismissed as moot.

      DISMISSED.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Algenon L. Marbley, District Judge for the U.S.
District Court for the Southern District of Ohio, sitting by designation.

                                           2